508 So.2d 1249 (1987)
The STATE of Florida, Appellant,
v.
Terry CECIL, Appellee.
No. 86-2650.
District Court of Appeal of Florida, Third District.
April 21, 1987.
Robert A. Butterworth, Atty. Gen., and Michael J. Neimand, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and N. Joseph Durant, Jr., Asst. Public Defender, for appellee.
Before SCHWARTZ, C.J., and HENDRY and FERGUSON, JJ.

On Motion to Dismiss
PER CURIAM.
The state appeals from a pretrial order precluding the testimony of a potential witness for the prosecution because of a discovery violation. Since the order is not one of those designated in Fla.R.App.P. 9.140(c)(1)(B), compare State v. Palmore, 495 So.2d 1170 (Fla. 1986), it is not reviewable either by appeal or by treating this proceeding as a petition for writ of certiorari. McIntosh v. State, 496 So.2d 120 (Fla. 1986); State v. Arriagada, 508 So.2d 1247 (Fla. 3d DCA 1987). We therefore grant the appellee-defendant's motion to dismiss for lack of jurisdiction. As in Arriagada, we certify that this case is in conflict *1250 with State v. Wilson, 483 So.2d 23 (Fla. 2d DCA 1985) and that it involves the following question of great public importance:
Whether the state is precluded from seeking common law certiorari review of nonappealable interlocutory orders in criminal cases.
Appeal dismissed.